DETAILED ACTION
Claims 1, 3, 6, 9, 11, 12, 14, 20, 21, 23 and 24 are under current consideration. The elected species is SEQ ID NO: 6.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 1, line 12 for the recitation: “optionally substituted with alkoxy”. The intended scope of the claim is not clear in view of the use of the term “optionally”.
See claims 6 and 9 which depend on claim 3. Claim 3 is directed to (in part): an oligonucleotide “wherein each nucleotide of the oligonucleotide is selected from the group consisting of adenine, guanine, 5-methylcytosine and uracil”.

	Claims 6 and 9 are unclear for claim 3 indicates that a cytosine is not a nucleotide of the oligonucleotide; therefore, the claims are not further limiting. 
	Appropriate correction or further elucidation is required.
Claim Rejections - 35 USC § 103-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 11, 12, 14, 20, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Morrissey (PGPUB 20030148985- previously cited), GenBank: AB900109.1 (previously cited); Gryaznov (US Patent No. 6608036- previously cited), Iribarren et al. (PNAS, 1990-see IDS), Prakash (US Patent No. 9145558-previously cited) and Henry et al. (J. Pharmacology, 2000-previously cited).
The elected species is the sequence set forth by SEQ ID NO: 6.
Morrissey teaches nucleic acid molecules that bind to the Enhancer I region of HBV DNA for HBV transcription inactivation; see abstract and para. 91. See Example 2, para. 214-215 which describes the modulation of HBV transcription via oligonucleotides targeting the Enhancer I region of HBV DNA. Para. 214 and 215 teach that oligonucleotides were designed to bind to either the positive or negative strands of the HNF3 or HNF4 sites of the Enhancer I core region of the HBV genomic DNA in an effort to block HBV replication; see Table II for oligonucleotides. Para. 215 also provides that the oligonucleotides were synthesized in all 2’-O-methyl/all phosphorothioate or all 2’-O-allyl/all phosphorothioate; see at least claims 1, 3, 23 and 24 for “PS”. See Table II, p. 26 for the various oligonucleotides, including RPI 25654 (or SEQ ID NO: 124), which comprises at least 12 nucleotides and at least one adenine, guanine, cytosine and uracil; see claim 1, in part. Also see para. 33-38 which discloses various methods which can be used to disrupt the function of the Enhancer I, including via a triplex forming nucleic acid. Para. 40 teaches a pharmaceutical composition; see claim 14.
Morrissey does not explicitly express the preparation of a complementary oligonucleotide within the Enhancer I region which corresponds to nucleotide position 900-1310 of SEQ ID NO: 83, including elected species SEQ ID NO: 6, wherein the nucleotides comprise a NPS linkage (see at least claims 1 and 3); an oligonucleotide comprising 5-methylcytosine (see at least claims 1 and 3); wherein each nucleotide of 
GenBank AB900109.1 provides the HBV DNA sequence of strain 42 comprising nt 900-1319 of instant SEQ ID NO: 83. The sequence set forth by instant SEQ ID NO: 6 is found at nt 237-256 with 100% homology. 
Gryaznov is cited for teaching that NPS containing oligonucleotides retain high RNA binding affinity of the parent oligonucleotide N3’->P5’ phosphoroamidates and exhibit a much higher acid stability; see abstract. 
Iribarren is cited for teaching that oligonucleotides containing the RNA analogues 2’-O-alkyl or 2’-O-methyl are completely resistant to degradation by DNA or RNA-specific nucleases; see abstract. Note that the primary reference Morrissey also provides the use of 2’O-methyl. 
Prakash describes oligonucleotides conjugated to GalNAc; see abstract. The inventor also describes the use of chemically modified nucleosides which may be incorporated into antisense compounds to enhance different properties, such as nuclease resistance, pharmacokinetics or affinity for a target nucleic acid; see col. 1, lines 50+ to col. 2, lines 1+. Prakash provides that conjugates comprising GalNAc are used to facilitate uptake into liver cells and increase activity of duplex siRNA compounds in liver cells in vivo; see col. 2, lines 39+.
Henry is cited for teaching that the incorporation of a 5’-methylcytosine in phosphorothioate oligodeoxynucleotides leads to a marked decrease in immune stimulation; see abstract and p. 469, col. 1-2. See p. 469, col. 1 for teaching that it is desirable to identify oligonucleotides with reduced potential for immune stimulation. Also, the author teaches that general toxicity parameters for phosphorothioate oligonucleotides and modified oligonucleotides were investigated; see p. 469, col. 2.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a NPS oligonucleotide encoding the sequence set forth by instant SEQ ID NO: 6, using the nucleotides adenine, guanine, 5-methyl cytosine and uracil, and incorporate such sequence in the method described by Morrissey. One would have been motivated to do so for the advantage of disrupting the function of the Enhancer I of the HBV via the HNF3/HNF4 sites as set forth by AB900109.1. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate 5’methylcytosine substitutes in the oligonucleotide. One would have been motivated to do so for the advantage of reducing immune stimulation in subjects, a desirable functional property taught by Henry. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare an NPS containing oligonucleotide. One would have been motivated to do so because Gryaznov teaches that NPS containing oligonucleotides retain high RNA binding affinity of the parent oligonucleotide N3’->P5’ phosphoroamidates and exhibit a much higher acid stability.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further prepare a 2’-O-alky or a 2’-O-Me oligonucleotide. One would have been motivated to do so because Iribarren teaches that the 2’-O-alky or a 2’-O-Me oligonucleotide is completely resistant to degradation by DNA or RNA-specific nucleases. 

There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art; for example, using known HBV sequences, HBV Enhancer I as a target, different nucleoside analogues have been functionally characterized by the prior art, the conjugation of GalNAc to oligonucleotides for targeting, etc. 
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
It is noted here that the limitations “wherein the oligonucleotide targets and degrades HBV cccDNA” and  “wherein the oligonucleotide selectively stimulates immune response in HBV-infected cells” are functional limitations. See MPEP 2112.01 II. COMPOSITION CLAIMS-IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES. Given the structural limitations have been met, the functional limitations must also be met.
Also see claim 20 which is directed to an oligonucleotide and the intended use of the oligonucleotide. Given the structural limitations have been met, the intended use has also been met.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Applicant argues that Morrissey fails to teach that an oligonucleotide that selectively stimulates immune in HBV-infected cells and that the oligonucleotide targets and degrades HBV cccDNA.
In response, the combined teachings of the prior art meet the structural limitations and therefore, the functional limitations must also be met. 
Applicant argues that that Morrissey fails to teach 5’ methylcytosine and oligonucleotide containing NPS. 
In response, these limitations were met by the teachings of Henry and Gryanznov; see the rejection above.
Applicant argues that Morrissey fails to teach a reason to modify the HNF3/HNF4 binding site by substituting all cytosine residues with 5’ methylcytosines further combined with 2’-O-alkyl in an oligonucleotide.
Henry and Iribarren were cited to address such limitations; see rejection. Also see Morrissey for the following recitations in view of 2’-O-alkyl: [0047] In another embodiment, the nucleic acid molecule of the invention comprises at least one 2'-O-alkyl, 2'-alkyl, 2'-alkoxylalkyl, 2'-alkylthioalkyl, 2'-amino, 2'-O-amino, or 2'-halo modification and/or any combination thereof with or without 2'-deoxy and/or 2'-ribo nucleotides. In yet another embodiment, the nucleic acid molecule of the invention comprises all 2'-O-alkyl nucleotides, for example, all 2'-O-allyl nucleotides.
It is noted here that Iribarren is cited for teaching that oligonucleotides containing the RNA analogues 2’-O-alkyl or 2’-O-methyl are completely resistant to degradation by DNA or RNA-specific nucleases, providing one of ordinary skill in the art ample motivation to incorporate 2’-O-alkyl.
Applicant points to para. 154 of Morrissey for teaching that the amount of these internucleotide linkages, including phosphorothioate, should be evaluated and minimized because “excessive phosphorothioate linkages can cause toxicity and should be minimized in oligonucleotides”.
However, the full recitation of para. 154 of Morrissey indicates that the phosphorothioate linkages should be evaluated and minimized as necessary to lower toxicity. The steps of evaluating and minimizing as necessary are steps of optimization. Such optimization is commonly practiced in the art. Also see Henry for teaching that general toxicity parameters for phosphorothioate oligonucleotides and modified oligonucleotides were investigated; see p. 469, col. 2. 
Applicant points to Prakash for teaching that each nucleotide should not comprises a phosphorothioate linkage. However, the recitation from Prakash used by Applicant merely indicates that some embodiments show an improvement when a phosphorothioate is replaced by a phosphodiester but not necessarily for all embodiments. The Office maintains that one of ordinary skill in the art would evaluate the oligonucleotides and optimize the oligonucleotide as necessary.
Applicant contends that Henry teaches that immune stimulation was markedly decreased with oligonucleotides comprising 5’ methyl cytosine. Applicant concludes that 
The argument is not clear. The combined teachings of the prior art meet the structural limitations of the claims and thus, the functional properties must also be met. Further, while Henry teaches that a 5’ methyl cytosine in phosphorothioate oligonucleotides show a marked decrease in immune stimulation, a reduction in immune stimulation as taught by Henry does not indicate that there is a complete lack of immune stimulation and that the oligonucleotide would not “selectively stimulate immune response in HBV-infected cells”.  
Applicant argues that the number of choices possible from the options provided in the prior art is unlimited and the prior art failed to provide a finite number of choices. Applicant contends that the prior art does not provide guidance for one to pick and choose each of the different elements of the instantly claimed oligonucleotides.
In response, the rejection reflects the claims which are directed to many different oligonucleotides, each which may possess different linkages and analogues, including PS or NPS, 2’-F or 2’-O-alkyl, 2’-O-Me, different targeting moieties, all for different sequences set forth by SEQ ID NO: 1-65. 
The arguments are not found persuasive.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648